Citation Nr: 0530207	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran's (appellant) military service includes periods 
from September 1974 to February 1975 (ACDUTRA), June 1976 to 
January 1978 (active duty), and March 11 to 17, 1991 
(INACDUTRA).  He served in the reserves and had several 
periods of active and inactive duty for training (ACDUTRA) 
during his service.  With respect to the veteran's claim on 
appeal, the veteran injured his right ankle during reserve 
inactive duty training in 1991, for which he underwent right 
ankle surgery in October 1991 and January 1992.  

In May 2002, the Board found that new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for hypertension to include 
as secondary to service-connected disability, and the Board 
remanded the claim to the RO for further development.  The 
case has been returned to the Board and is ready for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2002, the Board requested that the veteran be afforded 
a VA examination for purposes of obtaining a medical opinion 
as to whether it is likely, as likely as not, or unlikely 
that the veteran's current hypertension is causally related 
to a right ankle injury in March 1991 or due to surgery on 
the veteran's right ankle in October 1991 and/or January 
1992.  The Board stated that the examiner must thoroughly 
review the claims folder in conjunction with evaluating the 
veteran.  

The veteran was examined in October 2002, and it was noted 
that no records were available for review.  If remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a remand is 
required in this case.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination, if one is scheduled, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  Have the VA clinician who examined 
the veteran in October 2002 review the 
claims file completely.  Then the 
examiner should offer an addendum to the 
October 2002 report, and indicate therein 
that this has been accomplished.  The 
addendum should contain an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current hypertension is causally related 
to a right ankle injury in March 1991 or 
due to surgery on the veteran's right 
ankle in October 1991 and/or January 
1992, after reviewing the records.  If 
the October 2002 examiner is not 
available, schedule the veteran for 
another VA examination.  If another 
examination is necessary, the examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should express an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current hypertension is 
causally related to a right ankle injury 
in March 1991 or due to surgery on the 
veteran's right ankle in October 1991 
and/or January 1992.  The examiner should 
review the veteran's claims file and 
comment on all findings in the service 
medical records, including the October 
1991 and January 1992 surgical reports 
with respect to the veteran's right 
ankle.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Then readjudicate the veteran's claim 
for service connection for hypertension 
on a direct and secondary basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, issue a 
supplemental statement of the case.  The 
veteran should be provided an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


